Title: To Thomas Jefferson from John Vaughan, 9 September 1825
From: Vaughan, John
To: Jefferson, Thomas


Dr sir
Philad.
9 Sep. 1825
I have not lately had the pleasure of hearing from you, altho’ I frequently hear of you from those of my friends who can gratify themselves by visiting you in your retirement—some of them think that you do not spare yourself sufficiently; I trust however that you know & feel what is proper for you—& will not go beyond what is right—The University must now have got itself embarked and arranged under favorable circumstances, & want little more than your Countenance & Your Guardian—I should be pleased to receive & lodge with our Documents, all that has been published relative to this important Institution Its regulations, the arrangement of the Classes & Professors &c I shall preserve them in our Library with great care.Richd Henry Lee (Grandson of RHL who I believe moved for the voted Independence) has been writing the mems of his Grandfather to come out soon & has given to our Society the Original Letters of the Various Eminent correspondents of his Grandfather of which he has availed himself in the MemoiresHe has also given us the original or copy in your hand writing of the Dft of the declaration of Independence with the alterations marked in the margin or on the Document—It was enclosed by you to him on the 8 July 1776—We appreciate this Document very highly & are under obligations to him for the gift of this & also for the Numerous original letters he has given us. any Circumstances relative to the Doct which may come to your recollection, we should be much gratified to know—Mr Short & Gov Coles have both certified in our Donation Book—the handwriting to be yours—We have received considerable accessions to our Stock of original Documents & should you have any that you could with propriety place with us they would be highly acceptableWe have just heard from M Poinsett from Mexico, he finds things changed since his last Visit, for the better on the whole—He will attach himself to gain their confidence & to counteract the Influence which the English have acquired from the absence of other Agents & from the loans & supplies they have furnished to Mexico—Mr Haines  has requested me to inquire of you the mode of roofing adopted by you for houses &cI remain with great respect Your ob Sert & friendJn VaughanMr MClure has arrived & is now making a tour of a month with Say, Troost, Lesueur & HainesDr R M Patterson has just returned from Examining routes & waters for a State Canal Patterson, Jones & Bunker are preparing a report on weights & Measures for our Legislature D Cooper who is now here is preparing a similar one for the State of So Ca & the Delegates to Congress from that State will bring it before Congress We have got the British act of Parliament, the several reports of the Commissioners to Parliament on the subject—All seem inclined to adopt the English principle which has been the result of all the talent England could Command—under Sanction of the Royal socy